Case 1:19-cv-00044-LPS Document 278 Filed 05/11/20 Page 1 of 3 PageID #: 9750




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

 CIPLA LTD. and CIPLA USA, INC.,

                        Plaintiffs,

                V.                                 C.A. No. 19-44-LPS

 AMGEN INC., and TEVA
 PHARMACEUTICALS USA, INC.,

                        Defendants.

                            ORDER REGARDING REDACTIONS

       At Wilmington this 8th day of May, 2020, having reviewed Defendants' various

proposed redactions (cited throughout this Order), IT IS HEREBY ORDERED, for the reasons

detailed below, that:

       1.      The parties shall cooperate and publicly file, no later than May 15, 2020, redacted

versions of each of the following documents and any associated exhibits in a manner consistent

with the Court's prior instructions and the following rulings:

            A. Defendants' Declaration of Christos Georghiou in Support ofAmgen Inc. 's

               Motion for a Preliminary Injunction (the "Georghiou Declaration") (D.I. 123): the

               redacted version filed under seal at D.I. 269 Ex. Fis acceptable.

            B. Defendants ' Declaration ofJerry A. Hausman in Support ofAmgen Inc. 's Motion

               for a Preliminary Injunction (the "Hausman Declaration") (D.I. 124): the redacted

               version filed under seal at D.I. 269 Ex. G is acceptable.

            C. Defendants' Declaration ofJoshua J Rothman In Support ofAmgen Inc. 's Motion

               for a Preliminary Injunction (the "Rothman Declaration") (D.I. 126): working

               from the redactions proposed by Defendants at D.I. 269 Ex. C, the proposed
Case 1:19-cv-00044-LPS Document 278 Filed 05/11/20 Page 2 of 3 PageID #: 9751



           redactions are acceptable except as otherwise stated below: (a) Section 5.5(a) on

           pages 11 to 12 of the draft settlement agreement must be unsealed. Defendants

           cited and quoted this section of the draft settlement agreement in Amgen' s

           Opening Brief in Support of its Motion for a Preliminary Injunction (D.I. 122 at

           12) for the purpose of showing Plaintiffs' understanding of Section 5.5(a) of the

           Amgen-Cipla Agreement. (D.I. 269 at 4) The parties have already agreed no

           redactions are necessary to Amgen's Opening Brief in Support of its Motion for a

           Preliminary Injunction (D.I. 122) (subject of D.I. 153), including this discussion

           of the draft settlement agreement. (See D.I . 269 at 2 n.2) As such, the Court is

           not persuaded that disclosure of Section 5.5(a) of the draft settlement agreement

           would result in serious competitive injury . See, e.g. , Mosaid Techs. Inc. v. LSI

           Corp., 878 F. Supp. 2d 503 , 512 (D. Del. 2012) ("Defendants have failed to

           demonstrate how the disclosure of non-financial terms from such agreements

           could cause a serious injury to current or future patent license negotiations.").

           Defendants' fear of competitive disadvantage from disclosure of this limited

           portion of the draft settlement agreement does not outweigh the strong

           presumption in favor of the public' s interest in access to judicial proceedings and

           records. See id.

        D. April 2, 2019 Transcript a/Temporary Restraining Order and Preliminary

           Injunction Hearing (the "P.I. Hearing Transcript") (D.I. 182): the redacted version

           filed under seal at D.I. 182 Ex. D is acceptable.

        E. Plaintiffs ' Brief in Opposition to Amgen 's Expedited Motion for an Injunction

           Pending Appeal (the "Injunction Opposition Brief') (D.I. 197): working from the



                                                 2
Case 1:19-cv-00044-LPS Document 278 Filed 05/11/20 Page 3 of 3 PageID #: 9752




              redactions proposed by Defendants at D.I. 269 Ex. E, the proposed redactions are

              acceptable except on page 12: "that have no counterparts in at least some other

              settlement agreements Amgen has put before the Court" should not be redacted.

       2.     Defendants' Joint Unopposed Motion to Redact D.I. 123, 124, 126, 182, 197 (D.I.

269) is GRANTED to the extent consistent with the above rulings .




                                                   HONORABL LEONARD P. STARK
                                                   UNITED STATES DISTRICT COURT




                                                   3
